       Case 1:19-cv-08076-RA-BCM Document 88 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EFCG, INC.,                                                                            7/7/20
              Plaintiff,                                19-CV-8076 (RA) (BCM)
       -against-
                                                        ORDER
AEC ADVISORS, LLC, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons discussed during today's telephonic conference, plaintiff's letter-motion
dated May 22, 2020, requesting that the Court enter a scheduling order governing the production
of the survey that defendants plan to disseminate prior to their 2020 CEO Summit and any
motion by plaintiff for injunctive relief concerning that survey, is GRANTED IN PART, as
follows:

       1.     Defendants shall produce their 2020 survey to plaintiff, in the form in which they
              intend to disseminate it, at least 15 court days prior to any such dissemination.
              The Court notes again that there is no confidentiality or protective order on the
              docket of this action. Pending the negotiation and submission of such an order,
              plaintiff and its counsel shall not further disseminate the survey (except to its
              expert witnesses and consultants, if any, and to the Court if the survey becomes
              the subject of a motion) and shall make no use of it other than in support of the
              claims asserted in this action.

       2.     Any motion by plaintiff for a temporary restraining order or preliminary
              injunction regarding the survey shall be served and filed no later than five court
              days after the survey is produced. Defendants' opposition papers shall be served
              and filed no later than five court days after service of the motion upon them.

       3.     Nothing in this Order precludes plaintiff from requesting leave to file reply papers
              from the judge before whom the motion will be heard.

       The Clerk of Court is respectfully directed to close the letter-application at Dkt. No. 74.

Dated: New York, New York
       July 7, 2020                          SO ORDERED.


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
